DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 have been cancelled.  Claims 16-30 have been newly added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (U.S. Patent Application Publication 2011/0065176).
	Yoo et al. discloses treating glioblastoma by administering the anti-VEGFR2 antibody 6A6 (TTAC-0001) antibody.  This antibody neutralizes VEGFR-2 activity.  See at least claims; Table 8; SEQ ID NOS: 1, 20, and 184; and paragraphs [0008, 0148, and 0163].  Intravenous, intracranial, intraventricular, intrathecal, and intracerebral administration is disclosed.  Dosages of 0.1-100 mg/kg are disclosed.  See at least paragraphs [0079, 0081].  Inclusion of agents such as glycerol and dextrose (i.e. an osmotic agent) is disclosed.  See at least paragraph [0169]. 
As acknowledged on page 4 of the instant specification, the TTAC-0001 antibody known in the prior art corresponds to the antibody recited in instant claims 16-19.  SEQ ID NO: 1 corresponds to instant SEQ ID NO: 7 and SEQ ID NO: 20 corresponds to instant SEQ ID NO: 8. 
	Administration of the 6A6 antibody to treat glioblastoma according to Yoo et al. would inherently treat, prevent, or alleviate cerebral edema, including glioblastoma surrounding edema.  The prior art administers the same product to glioblastoma subjects in need of treating, preventing, or alleviating cerebral edema.  Gerstner et al. (of record) is cited as evidence that agents that block the VEGF pathway (e.g. neutralizing VEGFR-2) decrease vascular permeability and, thus, cerebral edema.  See at least abstract, second paragraph on page 3, and second full paragraph on page 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (U.S. Patent Application Publication 2011/0065176) in view of Gerstner (of record) and Kaal et al. (2004). 
Yoo et al. is applied as above.  The reference does not disclose steroid treatment.
Gerstner et al. (of record) discloses that agents that block the VEGF pathway decrease vascular permeability and, thus, cerebral edema.  See at least abstract, second paragraph on page 3, and second full paragraph on page 4.
Kaal et al. reviews use of corticosteroids such as dexamethasone, prednisone, cortisol, and methylprednisolone to treat cerebral edema in brain tumors such as gliomas.  Targeting the VEGF pathway is disclosed.  Corticosteroids can be administered intravenously and orally. See at least abstract; page 595, page 597, and Table 1.  Osmotherapy with mannitol and glycerol are also disclosed.  See at least page 596.  Kaal et al. discloses side effects of corticosteroid therapy when treating brain edema.
It would have been obvious to treat subjects with glioblastoma by administering the anti-VEGFR2 antibody according to Yoo et al. while also administering corticosteroid therapy to treat cerebral edema.  Gerstner et al. makes clear that agents that block the VEGF pathway (e.g. the 6A6 antibody of Yoo et al.) would decrease vascular permeability and, thus, cerebral edema.  Corticosteroid therapy to reduce cerebral edema would have been conventional therapy at the time of the invention.  One would have been motivated to combine therapies to provide a better therapeutic response in the subject.  With respect to claim 20, cerebral edema surrounding the glioblastoma would have been expected to be reduced by administration of the antibody, particularly with the addition of the corticosteroid.  With respect to claim 23, reducing cerebral edema would prolong survival time.  The prior art suggests the methods of claims 16-23.  
	The prior art discloses that cerebral edema was a known clinical aspect of glioblastoma and that corticosteroid therapy was routinely used to treat it.  The therapeutic reduction of cerebral edema by administering the 6A6 antibody alone as suggested by Yoo et al. and Gerstner et al. would have suggested reducing one or more of dosage and duration of administration of a steroid agent in a subject receiving the steroid agent to treat, prevent or alleviate cerebral edema to one of ordinary skill in the art.  That is, if some or all cerebral edema was reduced by  administering the 6A6 antibody, then less or less frequent administration of corticosteroids would have been required to treat the cerebral edema as a co-therapy.  Kaal et al. discloses various corticosteroid regimens that one of ordinary skill in the art would have been able to modify.  One would have been motivated to do so in order to reduce the known side effects of corticosteroid administration as taught by Kaal et al.  With respect to claim 30, reducing cerebral edema would prolong survival time.  The prior art suggests the methods of claims 24-30.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing cerebral edema with anti-VEGFR-2 antibody TTAC-0001, does not reasonably provide enablement for all methods encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 16 recites a method for treating, preventing, or alleviating cerebral edema by administering an anti-VEGFR-2 antibody.  The specification defines “treating” as including cure.  See page 5 of the specification.
The specification does not disclose or exemplify cure or prevention of edema by administering any anti-VEGFR-2 antibody embraced by the claims.
The examples describe treating twelve patients with severe cerebral edema having recurrent glioblastoma.  As such, the examples do not present any results with respect to preventing cerebral edema as all twelve patients had cerebral edema.  The results in Table 3 indicate that in four patients there was no significant change in cerebral edema, in three patients edema increased, and in five patients edema decreased.  In no case was edema cured or completely resolved.
It is noted that the only anti-VEGFR-2 antibody administered was TTAC-0001.  There are no results for any other anti-VEGFR-2 antibodies, particularly those that do not bind the same epitope as an epitope bound by the TTAC-0001 antibody.  Claim 1 is directed to any anti-VEGFR-2 antibody.  With respect to claim 19, the instant specification does not identify the epitope bound by the TTAC-0001 antibody.  It does not disclose any other antibodies that bind this epitope.  It is unclear that the specification results can be extrapolated to other anti-VEGFR-2 antibodies.
The results in the specification provide reason for one of ordinary skill in the art to doubt that the claimed methods of administration would cure or prevent cerebral edema.
Claim 24 recites a method for reducing one or more of dosage and duration of administration of a steroid agent in a subject receiving the steroid agent to treat, prevent or alleviate cerebral edema by administering an anti-VEGFR-2 antibody.
The specification does not disclose any examples of administering a steroid to cure (i.e. treat) or prevent cerebral edema in any patient.  The examples in the specification disclose administering dexamethasone to alleviate cerebral edema in glioblastoma patients.
Examples 3 and 10 (discussed on pages 16-18) disclose administering the steroid dexamethasone prior to administration of the TTAC-0001 antibody.  Example 3 indicates that the dexamethasone dose was reduced over time and the route of administration was changed.  It does not disclose that dexamethasone was discontinued or that the frequency of administration was reduced. Example 10 indicates that the dexamethasone dose was reduced over time.  It does not disclose that dexamethasone was discontinued or that the frequency of administration was reduced.  The details of dexamethasone administration do not clearly indicate the frequency of administration (i.e. once per week, once per month) to enable the claim limitation of reducing duration of administration.  “Duration” is considered to include frequency of administration and how long the dexamethasone is administered concurrent with the anti-VEGFR-2 antibody.  It appears that the dexamethasone treatment continued for as long as the anti-VEGFR-2 antibody treatment occurred.
As set forth above, the only anti-VEGFR-2 antibody administered was TTAC-0001.  Claim 24 is directed to any anti-VEGFR-2 antibody.  With respect to claim 27, the instant specification does not identify the epitope bound by the TTAC-0001 antibody.  It does not disclose any other antibodies that bind this epitope.  It is unclear that these results can be extrapolated to other anti-VEGFR-2 antibodies.
It is noted that the only steroid agent exemplified is dexamethasone.  It is unclear that these results can be extrapolated to other steroid agents.

	The scope of the claims is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 23 and 30 recite “wherein the pharmaceutical composition prolongs a survival time of a subject suffering from cerebral edema.”
	This claim language is confusing as the pharmaceutical composition, per se, does not have this effect.  If applicant intended these claims to further define the components in the pharmaceutical composition administered (e.g. particular amounts, presence of pharmaceutical carriers, etc.), this claim language does not do that. The pharmaceutical composition could be administered in such a way as to have the effect recited in these claims.  The claims could be amended to recite the method according to claim 16 or 24 “wherein survival time of a subject suffering from cerebral edema is prolonged” if this is what was intended.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa